06/01/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0032


                                       DA 21-0032


EGAN SLOUGH COMMUNITY,YES! FOR
FLATHEAD FARMS AND WATER,and
AMY WALLER,

              Plaintiffs and Appellants,
       v.                                                              JUN 0 1 271
                                                                     Bcw.
                                                                   Clerk      uprerna Court
FLATHEAD COUNTY BOARD OF COUNTY                                       State, of Montana
COMMISSIONERS,a body politic of Flathead
County,FLATHEAD COUNTY PLANNING
AND ZONING DEPARTMENT,and FLATHEAD
CITY-COUNTY HEALTH DEPARMTMENT,                                    ORDER

              Defendants and Appellees,

       and

 MONTANA ARTESIAN WATER COMPANY,

              Defendant/Appellee and
                      Cross-Appellant.



      On May 21, 2021, Defendant/Appellee and Cross-Appellant Montana Artesian
Water Company(MAWC)moved to remand this matter to the Eleventh Judicial District
Court because the issue of its Motion for Attorneys Fees and Costs, filed in the
District Court, remained undecided. MAWC alleged that remand was the correct action
under M. R. Civ. P. 58(e) and M. R. App. P. 4(1)(a). M. R. Civ. P. 58(e) provides:
      A judgment, even though entered, is not considered final for purposes of
      appeal under Rule 4(1)(a), M.R. App. P., until any necessary determination
      of the amount of costs and attorney fees awarded, or sanctions imposed, is
      made. The district court is not deprived ofjurisdiction to enter its order on a
      timely motion for attorney fees, costs, or sanctions by the premature filing of
      a notice ofappeal. A notice ofappeal filed before the disposition ofany such
      motions shall be treated as filed on the date ofsuch entry.
       Plaintiffs and Appellants Egan Slough Community, Yes! for Flathead Farms and
Water, and Amy Waller(Egan Slough) opposed MAWC's motion, arguing that remand is
an unnecessary step because Rule 58(e)indicates that the District Court retains jurisdiction
to rule upon attorney fees and costs. Under Rule 58(e), once the District Court rules upon
those issues, this Court will then treat the Notice of Appeal as filed on the date the
District Court enters its ruling. Marriage of Weigand,2021 MT 128,¶ 10,404 Mont. 223,
 P.3d (holding that the District Court retains jurisdiction to enter an order on attorney
fees and costs and appeal will not proceed until District Court rnakes its determination).
       Prior to this Court ruling on MAWC's motion for remand, MAWC advised this
Court that the District Court entered its ruling on attorney fees and costs on May 25,2021.
MAWC further advised that all parties to this appeal had stipulated that the Notice of
Appeal and all other documents filed in this matter should be treated as filed on
May 25, 2021.
       Among the filings made in this case is Egan Slough's Opening Brief, filed
May 10, 2021. Pursuant to Rule 58(e) and the stipulation of the parties, this Court shall
treat that brief as filed on May 25,2021. The time for filing and services of all other briefs
shall run from that date, as provided in M. R. App. P. 13(1).
       THEREFORE,
       IT IS ORDERED that the motion for remand is DENIED as MOOT.
       IT IS FURTHER ORDERED that the Notice of Appeal and all other filings made
in this matter prior to May 25, 2021, shall be treated as filed on May 25,2021.
       DATED this / -11:- day ofJune, 2021.



                                                                 Chief Justice
3